DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021, 11/18/2020 and 8/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1,21 and 26 have been amended. 
Claims 41 and 42 are newly added.
Claims 1-42 are pending and examined below:

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: eddy current system in claims 19 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation(s) "eddy current system" has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "system" coupled with functional language "configured to inspect the weld joint" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 and 37 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The eddy current system is defined by the written specification as a transducer and receiver.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26,27,31, 33,34,39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaValley et al (US 8,973,244).

With regards to claim 26, LaValley et al discloses a system for welding two pipes (Fig. 3), comprising:
a first pipe clamp configured to engage the exterior surface of a first pipe to enable the first pipe clamp to be fixed relative to the first pipe (first deformation ring 70 is configured to clamp onto pipe 10, Fig. 3);
second deformation ring 72 is configured to clamp onto pipe 12, Fig. 3);
wherein the first pipe clamp and the second pipe clamp are configured to hold the first pipe and the second pipe in a fixed position relative to one another in an end to end relationship forming an interface region between the pipes ready for welding (deformation rings 70,72 to suitably deform one or both of the pipe ends 50,52,the operation of the lasers 110 and the deformation by the pipe deformation members 88 can continue until such time as the controller determines that the shapes of the pipe ends match one other are suitable for welding together, col 11, lines 47-55);
a weld torch configured to create a weld joint between the pipes at an interface region between the pipes (pipe processing tool 106 includes a welder mounted on the carrier 102, Fig. 13);
an inspection detector (laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35), one or more processors (controller 210, Fig. 5) operatively associated with the inspection detector and configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 110 to help achieve the alignment of ends 50 and 53, col 15, lines 64-67), respectively, to determine a profile of the interface region between the pipes (after the automatic alignment sequence, col 15, lines 65-67), wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes (the welding sequence can be combined with the automatic alignment sequence, col 16, 20-23). 
With regards to claim 27, LaValley et al discloses comprising a motor (motor 206, Fig. 5) operatively associated with the inspection detector to direct the inspection beam of radiation along the motor controls the direction of rotation and the speed of carrier 102 which carries the laser 110, col 10, lines 10-15).
With regards to claim 29, LaValley et al discloses wherein one of the first pipe clamp and the second pipe clamp is configured to be moveable with respect to the other of the first pipe clamp and the second pipe clamp to control an axial gap between the pipes (bracket 60 is used to adjust tool 18 in z axis, Fig. 16-17).
With regards to claim 30, LaValley et al discloses the inspection detector is positioned between the first pipe clamp and the second pipe clamp (laser 110  is part of pipe processing mechanism 74 is placed between deformation rings 70,72,Fig. 3).
With regards to claim 31, LaValley et al discloses the inspection detector comprises an emitter for emitting the inspection beam of radiation, and a receiver for receiving inspection signals from reflected radiation (each laser 110 can be a line laser that directs a line of light 110a which is an emitter and at the pipe and senses by a receiver the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35).
With regards to claim 33, LaValley et al discloses wherein the weld torch (pipe processing tool 106, Fig. 13) is configured to be mounted on a guide track member (pipe processing tool 106 is carried by a carrier 102 which is mounted to a track 100, Fig. 13), and wherein the guide track member is disposed around the second pipe clamp (track 100 is mounted to deformation ring 72, Fig. 3) such that weld torch is positioned between the first pipe clamp and the second pipe clamp and is positioned in-line with the interface region between the pipes (Fig. 3) .
With regards to claim 34, LaValley et al discloses wherein the weld torch (processing tool 106 is carried on track 100, Fig. 3) is configured to be mounted on a guide track member, and wherein the guide track member is positioned around and in-line with the interface region between the pipes (Fig. 3).
With regards to claim 35, LaValley et al discloses the guide track member (track 100, Fig. 3) is positioned between the first pipe clamp and the second pipe clamp (track 100 is between deformation rings 70, 72, Fig. 3).
With regards to claim 36, LaValley et al discloses the first pipe clamp and second pipe clamp include a wedge clamp configuration (a wedge clamp is terms of piping is a 3 piece circular clamp which the invention of LaValley et al is, Fig. 6).
With regards to claim 39, LaValley et al discloses wherein the profile of the interface region between the pipes (from the automatic alignment sequence, col 15, lines 65-67) includes a profile of the weld joint between the pipes (ends 50 and 53, col 15, lines 54-55), wherein the profile of the weld joint between the pipes includes physical attributes of the weld joint between the pipes, and wherein the physical attributes of the weld joint between the pipes include weld symmetry (weld is completed with information from laser 110, col 16, lines 25-32). 
With regards to claim 41, LaValley et al discloses wherein the first pipe clamp and/or the second pipe clamp is configured to apply a clamping force to the associated clamped pipe that is sufficiently large as to alter a shape of the end of the associated clamped pipe and thereby impact the profile of the interface region between the pipes (deformation rings 70, 72 to suitably deform one or both of the pipe ends 50,52, col 11, lines 49-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11,13-16,18,20,32,38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (US 8,973,244) in view of Omae et al (US 4,144,992) in further view of Van Rensburg (US 2015/2098238).

With regards to claim 1, LaValley et al discloses a system for welding two pipes (Fig. 3), comprising:
a first pipe clamp configured to engage the exterior surface of a first pipe to enable the first pipe clamp to be fixed relative to the first pipe (first deformation ring 70 is configured to clamp onto pipe 10, Fig. 3);
a second pipe clamp configured to engage the exterior surface of a second pipe to enable the second pipe clamp to be fixed relative to the second pipe (second deformation ring 72 is configured to clamp onto pipe 12, Fig. 3);
a weld torch configured to create a weld joint between the pipes at an interface region between the pipes (pipe processing tool 106 includes a welder mounted on the carrier 102, Fig. 13);
laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35);
 a motor (motor 206, Fig. 5)operatively associated with the inspection detector to direct the inspection beam of radiation along the weld joint between the pipes (motor controls the direction of rotation and the speed of carrier 102 which carries the laser 110, col 10, lines 10-15);
one or more processors (controller 210) operatively associated with the inspection detector and configured to cause the inspection detector to scan the weld joint between the first pipe and the second pipe that are engaged with the first pipe clamp and the second pipe clamp (the data from the laser 110 is fed to a controller which uses the data to determine the circumferential shape of one or both of the pipe ends, col 11, lines 47-50), respectively, to determine a profile of the weld joint between the pipes (automatic alignment sequence using laser 110 ,col 15, lines 64-67 ). 
LaValley et al does not teach a grinder configured to grind at least a portion of the weld joint between the pipes based on the profile of the weld joint between the pipes.
Omae et al teaches a grinder (grinding unit, col 4, lines 57-61) configured to grind at least a portion of the weld joint between the pipes based on the profile of the weld joint between the pipes (col 4, lines 59-68).
It would have been obvious to one skilled in the art at the time the invention was made to modify the carrier of LaValley et al with the grinding unit as taught by Omae et al in order to ensure a proper clean pipe weld. 
LaValley et al and Omae et al does not teach a grinder system physically coupled to the weld system.
Van Rensburg teaches a grinder (grinding wheel 77, Fig. 17) coupled to the weld system (transport carriage assembly 78, Fig. 17).

With regards to claim 2, Van Rensburg teaches wherein the grinder (grinding wheel 77, Fig. 17) is configured to grind at least a weld start position of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg), wherein the one or more processors (controller, lines 47-50, LaValley et al) are configured to cause the grinder to grind a circumferential length of between 2 degrees and 20 degrees (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg). 
With regards to claim 3, Van Rensburg teaches wherein the grinder (grinding wheel 77, Fig. 17) is configured to grind at least a weld end position of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg), wherein the one or more processors (controller, lines 47-50, LaValley et al) are configured to cause the grinder to grind a circumferential length of between 2 degrees and 20 degrees (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg).
With regards to claim 4, Van Rensburg teaches wherein the grinder (grinding wheel 77,Fig. 17 )is configured to grind a region of overlap between a start portion and an end portion of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6). 
With regards to claim 5, Van Rensburg teaches wherein the weld torch (welding rod 32) is configured to create a first layer of weld material, wherein the grinder is configured to grind the entire circumference of the first layer of weld material, and wherein the weld torch is configured to create a grinding wheel 77 can grind away slag forming conseguent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9).
With regards to claim 6, Omae et al teaches the grinder is configured to move independently of the weld torch to grind at least the portion of the weld joint (after completion of welding the welding unit is replaced by a grinding unit, therefore independent of welding, col 4, lines 57-60).
With regards to claim 7, Van Rensburg teaches wherein the grinder is configured to grind at least the portion of the weld joint while the weld torch is forming at least another portion of the weld joint (grinding wheel 77 can grind away slag forming consequent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9). 
	With regards to claim 8, LaValley et al discloses the inspection detector (laser 110 carried by carrier 102, Fig. 13) is positioned between the first pipe clamp and the second pipe clamp (laser 10 is carried by 102 which is part of pipe processing mechanism 74 which is between deformation rings 70,72 , Fig. 3). 
	With regards to claim 9, Van Rensburg teaches wherein a position of the grinder is determined based on the profile of the weld joint between the pipes (grinding wheel 77 can grind away slag forming consequent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9). 
	With regards to claim 10, LaValley et al discloses the inspection detector comprises an emitter for emitting the inspection beam of radiation, and a receiver for receiving inspection signals from reflected radiation (each laser 110 can be a line laser that directs a line of light 110a which is an emitter and at the pipe and senses by a receiver the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35).
With regards to claims 11,20,32 and 38,Omae et al teaches one or more weld torch motors (motor 24, Fig. 4A)and wherein the one or more processors (controlling computer 94, Fig. 4A)controls beveling 13, Fig. 3)between the pipes so as to control the position and the orientation of the weld torch (welding torch 8, Fig. 4A). 
With regards to claim 13, LaValley et al discloses wherein one of the first pipe clamp and the second pipe clamp is configured to be moveable with respect to the other of the first pipe clamp and the second pipe clamp to control an axial gap between the pipes (bracket 60 is used to adjust tool 18 in z axis, Fig. 16-17). 
	With regards to claim 14, LaValley et al discloses wherein the weld torch (pipe processing tool 106, Fig. 13) is configured to be mounted on a guide track member (pipe processing tool 106 is carried by a carrier 102 which is mounted to a track 100, Fig. 13), and wherein the guide track member is disposed around the second pipe clamp (track 100 is mounted to deformation ring 72, Fig. 3) such that weld torch is positioned between the first pipe clamp and the second pipe clamp and is positioned in-line with the interface region between the pipes (Fig. 3) . 
	With regards to claim 15, LaValley et al discloses wherein the weld torch (processing tool 106 is carried on track 100, Fig. 3) is configured to be mounted on a guide track member, and wherein the guide track member is positioned around and in-line with the interface region between the pipes (Fig. 3).
	With regards to claim 16, LaValley et al discloses the guide track member (track 100, Fig. 3) is positioned between the first pipe clamp and the second pipe clamp (track 100 is between deformation rings 70, 72, Fig. 3). 
	With regards to claim 18, LaVelley et al discloses the first pipe clamp and second pipe clamp include a wedge clamp configuration (a wedge clamp is terms of piping is a 3 piece circular clamp which the invention of LaValley et al is, Fig. 6).
With regards to claim 40, LaValley et al discloses wherein the profile of the interface region between the pipes (from the automatic alignment sequence, col 15, lines 65-67) includes a profile of the weld joint between the pipes (ends 50 and 53, col 15, lines 54-55), wherein the profile of the weld joint between the pipes includes physical attributes of the weld joint between the pipes, and wherein the physical attributes of the weld joint between the pipes include weld symmetry (weld is completed with information from laser 110, col 16, lines 25-32). 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al, Omae et al and Van Rensburg as applied to claims 1-11,13-16,18,20,32,38 and 40 above, and further in view of Wachs et al (US 4,483,106).

With regards to claim 12, LaValley et al, Omae et al and Van Rensburg does not teach one or more grinder motors, and wherein the one or more processors controls the one or more grinder motors to control a position and an orientation of the grinder. 
Wachs et al teaches one or more grinder motors (motor 25, Fig. 3), and wherein the one or more processors controls (controller from LaValley et al and Omae et al when combined) the one or more grinder motors to control a position and an orientation of the grinder (the carriage 15 moves around pipe 11 under the control of a drive including the selectively operable motor 25, col 2, lines 32-35).
It would have been obvious to one skilled in the art at the time the invention was to modify the grinder of LaValley et al, Omae et al and Van Rensburg with the motor for a grinder as taught by Wachs et al in order to provide a flexible pipe welding apparatus. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al, Omae et al and Van Rensburg et al as applied to claims 1-11,13-16,18,20,32,38 and 40 above, and further in view of Shankar et al (WO2016153562).

With regards to claim 19, LaValley et al, Omae et al and Van Rensburg does not teach an eddy current system configured to inspect the weld joint. 
Shankar et al teaches an eddy current system configured to inspect the weld joint (one or more processors 5140 are configured to interact with the inspection camera 51 12, x-ray radiography inspection device, gamma ray inspection device, ultrasonic inspection device, magnetic particle inspection device, eddy current inspection device, paragraph 00734, lines 1-2).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of LaValley et al, Omae et al and Van Rensburg with the eddy current system as taught by Shankar et al in order to inspect a weld to ensure quality. 

Claims 21-24 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (US 8,973,244) in view of Kimura (US 6,924,452).

With regards to claim 21,LaValley et al discloses a system for welding two pipes (Fig. 3), comprising:
a first pipe clamp configured to engage the exterior surface of a first pipe to enable the first pipe clamp to be fixed relative to the first pipe (first deformation ring 70 is configured to clamp onto pipe 10, Fig. 3);
second deformation ring 72 is configured to clamp onto pipe 12, Fig. 3);
a weld torch configured to create a weld joint between the pipes at an interface region between the pipes (pipe processing tool 106 includes a welder mounted on the carrier 102, Fig. 13).
LaValley et al does not disclose an enclosure operably connected to the pipe clamp assembly and configured to enclose the weld torch and the interface region between the pipes wherein the enclosure includes a top wall and peripheral side walls extending from the top walk the top wall and the side walls defining an interior space to enclose the weld torch and the interface region between the pipes.
Kimura teaches a welding device with enclosure (head unit 1, Fig. 1) operably connected to the pipe clamp assembly and configured to enclose the weld torch and the interface region between the pipes (head unit 1 encloses fixing clamp 3 which has first clamp 31 and second clamp 32 and welding electrode 22, Fig. 2)wherein the enclosure includes a top wall (cover plate 9, Fig. 1)and peripheral side walls extending from the top walk the top wall and the side walls defining an interior space to enclose the weld torch and the interface region between the pipes (extension portions 12 and 13 extend from cover plate 9 to define an interior space for the electrode 22 and where the pipes are to be welded, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of LaValley et al with the enclosure as taught by Kimura to ensure proper protection to internal components of a pipe welding apparatus. 
With regards to claim 22, Kimura teaches the enclosure is configured to enclose the first and second pipe clamps (head unit 1 encloses fixing clamp 3 which has first clamp 31 and second clamp 32 and welding electrode 22, Fig. 2).
With regards to claim 23, LaValley et al discloses wherein the first pipe clamp includes a first non-pivoting portion and the second pipe clamp includes a second non-pivoting portion (each deformation ring 70 and 72 have central support member 76, Fig. 4), and wherein the first nonpivoting portion and the second non-pivoting portion are constructed and arranged to be connected to each other using a guide member (track 100, Fig. 3).
With regards to claim 24, Kimura teaches a frame (base 11, Fig. 1) wherein a portion of the frame is constructed and arranged to be connected to the guide member (holder 33, Fig. 1).
With regards to claim 42, Kimura teaches wherein the enclosure peripherally surrounds the weld torch on all sides of the weld torch (head unit 1 encloses fixing clamp 3 which has first clamp 31 and second clamp 32 and welding electrode 22, Fig. 2). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al as applied to claims 26,27,31, 33,34,39 and 41 above, and further in view of Shankar et al (WO2016153562).

With regards to claim 37, LaValley et al does not teach an eddy current system configured to inspect the weld joint. 
Shankar et al teaches an eddy current system configured to inspect the weld joint (one or more processors 5140 are configured to interact with the inspection camera 51 12, x-ray radiography inspection device, gamma ray inspection device, ultrasonic inspection device, magnetic particle inspection device, eddy current inspection device, paragraph 00734, lines 1-2).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of LaValley et al with the eddy current system as taught by Shankar et al in order to inspect a weld to ensure quality. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the grinder is also configured to be movably mounted on the guide track member, the grinder configured to move independently of the weld torch. 
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach closure assemblies that are hingedly connected to the frame wherein the closure assembly includes an access door. 
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the one or more processors are configured to cause the inspection detector to scan the interface region between the pipes to determine the profile of the interface region between the pipes prior to, during and subsequent to a weld operation, to generate pre-weld profile data, on-the-fly weld profile data, and post-weld profile data based on the scanned data, and to control the position and the orientation of the weld torch based on the generated pre-weld profile data, on-the-fly weld profile data, or post-weld profile.

Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not teach the interface region as recited in amended claim 26. 
Examiner’s response: LaValley et al teaches an inspection detector (laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35), one or more processors (controller 210, Fig. 5) operatively associated with the inspection detector and configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 110 to help achieve the alignment of ends 50 and 53, col 15, lines 64-67), respectively, to determine a profile of the interface region between the pipes (after the automatic alignment sequence, col 15, lines 65-67), wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes (the welding sequence can be combined with the automatic alignment sequence, col 16, 20-23). The interface region is considered the distance and area between ends 50 and 53 of LaValley et al (col 15, lines 55-58). Applicant argues the laser 110 of LaValley does not determine a interface region. LaValley detects the entire 3-dimensional curvature of each pipe end (col 11, lines 35-40). The laser 110 of LaValley is fully capable being able to detect a space between each pipe since the 3d curvature has been detected. 

Applicant’s arguments: Applicant argues the prior art does not teach the amended limitation of claim 1 which include “one or more processors configured to cause the inspection detector to scan the weld joint between the first pipe and the second pipe that are engaged with the first pipe clamp and the second pipe clamp”. 
Examiner’s response: LaValley et al discloses an inspection detector (laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35), one or more processors (controller 210, Fig. 5) operatively associated with the inspection detector and configured to cause the inspection detector to scan the interface region between the pipes subsequent laser 110 to help achieve the alignment of ends 50 and 53, col 15, lines 64-67), respectively

Applicant’s arguments: Applicant argues that the prior art does not teach an enclosure as defined by claim 21. 
Examiner’s response: teaches a welding device with enclosure (head unit 1, Fig. 1) operably connected to the pipe clamp assembly and configured to enclose the weld torch and the interface region between the pipes (head unit 1 encloses fixing clamp 3 which has first clamp 31 and second clamp 32 and welding electrode 22, Fig. 2)wherein the enclosure includes a top wall (cover plate 9, Fig. 1)and peripheral side walls extending from the top walk the top wall and the side walls defining an interior space to enclose the weld torch and the interface region between the pipes (extension portions 12 and 13 extend from cover plate 9 to define an interior space for the electrode 22 and where the pipes are to be welded, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761